Citation Nr: 1338067	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-06 704	)	DATE
	)
	)


THE ISSUE

Whether the July 2011 decision of the Board of Veterans' Appeal (Board) that denied the Veteran's claim for service connection for a right ear hearing loss disability, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The moving party had honorable active military service from August 1971 to May 1979.  He also had a period of active service from December 1981 to April 1984 which was terminated by an other than honorable discharge and constitutes a bar to VA benefits with respect to that period of service. 

This matter is before the Board as an original action on the motion of the moving party, received in August 2011, wherein he alleges CUE in a July 2011 Board decision with respect to its denial of service connection for a right ear hearing loss disability.  

In an April 2012 letter, the Board informed the moving party's accredited representative, The American Legion, that it had 30 days from the date of the letter to file a relevant response to the moving party's request for revision of its July 22, 2011 decision on the basis of CUE.  A copy of the moving party's motion was enclosed with the letter.  The accredited representative did not provide a response. Consequently, the CUE motion is now ready for Board review.  


FINDINGS OF FACT

1.  In a July 22, 2011 decision, the Board denied the moving party's claim for service connection for a right ear hearing loss disability on the basis that right ear hearing loss was not shown in service, or for many years thereafter and the most probative medical evidence showed that any current right ear hearing loss for VA compensation purposes was not related to the Veteran's honorable period of service. 

2.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the July 22, 2011 Board decision, the legal or factual basis of any such allegations, and why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

The moving party's allegations of CUE in the July 22, 2011 Board decision fails to meet the threshold pleading requirements for revision of the Board decision on the grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), became effective on November 9, 2000. Implementing regulations were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).  The VCAA redefined VA's duty to assist a veteran in the development of a claim.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

II. Legal Analysis

The moving party seeks revision of a July 22, 2011 Board decision.  In that decision, the Board denied service connection for a right ear hearing loss disability on the basis that right ear hearing loss was not shown in service, or for many years thereafter and the most probative medical evidence showed that any current right ear hearing loss for VA compensation purposes was not related to his honorable period of service. 

Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2013).  Pursuant to 38 C.F.R. § 20.1404(a), the motion alleging clear and unmistakable error in a prior Board decision must be in writing, and must be signed by the moving party or that party's representative. The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. 

In August 2011, the Board received the motion filed by the veteran.  In the motion, the Veteran provided his name, VA file number and the date of the Board decision (i.e., July 22, 2011) denying service connection for right ear hearing loss.  Thus, it satisfies the filing and pleading requirements set forth in 38 C.F.R. § 20.1404 for a motion for revision of a decision based on clear and unmistakable error. 

A prior Board decision is final and binding, but is reversible, if there is clear and unmistakable error. 38 U.S.C.A. § 7111. A decision of the Board that revises a prior Board decision on the grounds of clear and unmistakable error has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1406 (2013). 

The Board's Rules of Practice including 38 C.F.R. § 20.1403, in pertinent part, define clear and unmistakable error as follows: 

(A) General. Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis. A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

The Court, in Damsel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)), stated that for clear and unmistakable error to exist, (1) "[e]either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "uneatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Lewinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are uneatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The Board recognizes that a CUE motion is not a claim or application for VA benefits.  Therefore, duties associated with such claims or applications are inapplicable, including notification under 38 U.S.C.A. § 5103(a) of the existence of evidence which might complete a claimant's application for benefits; and VA's duty to assist in the development of such claims.  38 C.F.R. § 20.1411 (c) and (d). 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions. 38 C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402. 

CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  A valid claim for CUE requires some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

In order for there to be a valid claim of CUE, the correct facts, as they were known at the time, must not have been before the adjudicator or the proper laws or regulations must have been incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A difference of opinion as to how the evidence was weighed is not CUE.  An appellant "must assert more than just a disagreement as to how the facts were weighed or evaluated." Russell, quoted in Allin v. Brown, 6 Vet. App. 207 (1994). 

In a statement received by the Board via facsimile from the Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania, the moving party argued that he wanted the Board to reconsider the decision for "non-compensation for left ear damages.  I hereby request consideration for left-ear compensation since I do wear a hearing aid and hearing loss in my left ear is getting worse."  (Parenthetically, the Board notes that service connection has been established for left ear hearing loss; an initial noncompensable evaluation has been assigned).  The moving party also indicated that the Board's statements in its July 2011 decision that his sister had lived with him while he was in the service and that he had served in the Persian Gulf (see July 22, 2011, Board decision, pages (pgs.) 7, 10)) were incorrect.  He also indicated that the Board had failed to discuss his left ear hearing [loss] in its July 2011 decision.  (See VA Form 21-4138, Statement in Support of Claim, received by the VA RO&IC in Philadelphia, Pennsylvania in August 2011 and sent to the Board via facsimile in early February 2012).    

After a careful review of the record, the Board concludes that the moving party has not reasonably raised a claim of CUE with respect to its July 22, 2011, Board decision. 

The Board notes that his claim is not valid because he has made no specific contention of how the law or facts in existence at the time of its July 22, 2011, Board decision was either not considered or misapplied in denying the claim for service connection for a right ear hearing loss disability.  It primarily does nothing more than ask the Board to consider a compensable disability rating for his service-connected left ear hearing loss disability. 

His argument that the information of record at the time showed that the prior Board decision contained CUE has no merit.  It primarily does nothing more than ask the Board to consider a compensable disability rating for his service-connected left ear hearing loss disability.  The moving party does not argue that the Board did not consider the evidence of record at that time.  He does not argue how the Board misapplied the evidence submitted in support of the claim for service connection for a right ear hearing loss disability, or how the outcome would have been manifestly different.  Asking the Board to consider an unrelated issue, such as an increased compensable disability rating for his service-connected hearing loss disability, can never rise to the stringent definition of CUE.  See Fugo, supra.  Accordingly, in view of the fact that the moving party has failed to comply with 38 C.F.R. § 20.1404(b) with respect to the July 2011 Board decision, the claim must be denied because of the absence of legal merit or lack of entitlement under the law.  See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The moving party is hereby advised that if he desires an increased disability rating for his service-connected left ear hearing loss disability, he is to file a formal claim with the VA RO&IC in Philadelphia, Pennsylvania. 


ORDER

The motion for revision for reversal of the July 22, 2011, Board decision, on the grounds of CUE, is dismissed without prejudice. 




____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



